Citation Nr: 0835595	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION


The veteran served on active duty from January 1951 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2007, the Board remanded this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Subsequent to the Board's remand, additional records were 
added to the claims file.  These records included 
audiological evaluations in August 2003 and May 2006 as well 
as VA outpatient records.  In August 2008, the veteran was 
seen for an audiological assessment.  The audiometric 
assessment revealed a mild dropping to severe high frequency, 
sensorineural hearing loss of the right ear and moderate 
dropping to severe high frequency sensorineural hearing loss 
of the left ear.  With regard to the actual audiometric 
findings, the outpatient record indicated that the chart 
could be downloaded.  However, this was not done within the 
outpatient report.  Thus, there is no audiogram to review.  
Moreover, it appears that speech audiometry scores in the 
August 2008 record were reported using the Central Institute 
for the Deaf 22 Word List (W-22) and not the Maryland CNC 
speech recognition test, as prescribed by regulation for 
rating purposes.  38 C.F.R. § 4.85(a) (2007).

The veteran's representative has also requested a new VA 
audiological evaluation since the May 2006 audiological 
evaluation was not performed by VA.  The Board notes that 
either a VA or private audiological assessment may be 
sufficient for rating purposes.  Nevertheless, since the 
claim is being remanded and as it is unclear as to whether 
the August 2008 audiological examination reflects a worsening 
of the veteran's service-connected hearing loss, the Board 
finds that the veteran should be afforded another VA 
examination, as requested.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The August 2008 VA audiogram referred 
to in the August 22, 2008 outpatient 
records should be associated with the 
claims file.  

2.  The veteran should be afforded a VA 
audiological evaluation for the purpose 
of determining the nature, and extent of 
the veteran's service-connected bilateral 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  All 
indicated tests and studies should be 
performed.  The examiner should obtain 
the veteran's auditory thresholds at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz, as well as speech recognition 
scores based on the Maryland CNC tests.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

